

115 HR 579 IH: Muhammad Ali Commemorative Coin Act
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 579IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Yarmuth (for himself and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint coins in commemoration of Muhammad Ali.
	
 1.Short titleThis Act may be cited as the Muhammad Ali Commemorative Coin Act. 2.FindingsCongress finds that—
 (1)Muhammad Ali was an Olympic gold medalist, 3-time World Heavyweight Champion boxer, and one of the most celebrated and well-known athletes in American history;
 (2)Muhammad Ali showed, beyond his impressive fighting prowess in the boxing ring, even greater courage and tenacity as an advocate outside the ring;
 (3)Muhammad Ali was a great philanthropist and a strong champion of peace, equality, and freedom; (4)Muhammad Ali remains an icon of freedom of conscience;
 (5)Muhammad Ali was a prominent African American of the Muslim faith, and was, and continues to be, a role model to the citizens of the United States of all races, ethnicities, and religions;
 (6)Muhammad Ali used his fame to advocate for humanitarian causes in audiences with world leaders ranging from religious leaders to heads of state; and
 (7)Muhammad Ali inspired people around the globe in displaying the same vibrant and larger-than-life character and dedication in spite of his physical ailments.
			3.Coin specifications
 (a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins in commemoration of Muhammad Ali: (1)$5 gold coinsNot more than 100,000 $5 coins, which shall—
 (A)weigh 8.359 grams; (B)have a diameter of 0.850 inches; and
 (C)contain 90 percent gold and 10 percent alloy. (2)$1 silver coinsNot more than 350,000 $1 coins, which shall—
 (A)weigh 26.73 grams; (B)have a diameter of 1.500 inches; and
 (C)contain not less than 90 percent silver. (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of coins
			(a)Design requirements
 (1)In generalThe design of the coins minted under this Act shall be emblematic of the life and legacy of Muhammad Ali.
 (2)Design and inscriptionsOn each coin minted under this Act there shall be— (A)a designation of the value of the coin;
 (B)an inscription of the year 2020; and (C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.
 (b)SelectionThe design for the coins minted under this Act shall be— (1)selected by the Secretary after consultation with the Muhammad Ali Center; and
 (2)reviewed by the Citizens Coinage Advisory Committee. 5.Issuance of coins (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.
 (b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.
 (c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2020.
			6.Sale of coins
 (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;
 (2)the surcharge provided in section 7(a) with respect to such coins; and (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
 (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (c)Prepaid orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In generalAll sales of coins issued under this Act shall include a surcharge of—
 (1)$35 per coin for the $5 coin; and (2)$10 per coin for the $1 coin.
 (b)DistributionSubject to section 5134(f)(1) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary as follows:
 (1)Eighty percent of the surcharges shall be paid to the Muhammad Ali Center in Louisville, Kentucky, to ensure growth and innovation in museum programming to research, promote, and educate on the legacy of Muhammad Ali.
 (2)Ten percent of the surcharges shall be paid to the Muhammad Ali Institute for Peace and Justice at the University of Louisville to advance the work, study and practice of peacebuilding, social justice, and violence prevention through the development of innovative educational programs, training, service, and research.
 (3)Ten percent of the surcharges shall be paid to the Muhammad Ali Parkinson Center (MAPC) and Movement Disorder Clinic to continue serving as a resource for Parkinson’s disease patients and their families through the provision of diagnosis, treatments, research, and education.
 (c)AuditThe Comptroller General of the United States shall have the right to examine such books, records, documents, and other data of each of the organizations referred to in subsection (b) as may be related to the expenditures of amounts paid under that subsection.
 (d)LimitationsNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.
			